Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1,6,7,8,13,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (4,589,420).


1. (Currently Amended) An instantaneous heartbeat reliability evaluation apparatus
comprising:
extraction means which extracts waveforms having a maximum value corresponding to
depolarization of a heart in a biosignal of an examinee on a basis of a signal output from
measurement means for measuring the biosignal of the examinee; (see at least the abstract which teaches extracting R waves, which is the maximum value of the heart waveform)
first calculation means which calculates an interval between two of the waveforms
neighboring in a time series and extracted by the extraction means; (see abstract and at least col. 5:29-31)
dividing means which divides a signal output from the measurement means into signals
of predetermined periods; (at least col. 3:53-57 teaches that each beat is matched against a template, which suggests that the ECG is divided into segments that include a beat)
second calculation means which calculates feature quantities of a potential of each signal
divided by the dividing means, wherein the feature quantities comprise: at least one of
a first feature quantity representing a magnitude of a potential of each of the
divided signals for the signals divided by the dividing means,
a second feature quantity representing variation in the potential of each of the
divided signals for the signals divided by the dividing means, and
a third feature quantity representing change in a time series in the potential of each of the
divided signals for the signals divided by the dividing means; (at least col. 5:57 to col. 6:24 teach calculation of various feature quantities including at least a change in a time series in the potential)
first evaluation means which evaluates whether a measurement state of each signal
divided by the dividing means is normal or abnormal on a basis of the feature quantities
calculated by the second calculation means; (see at east col. 5:57-col. 6:25 which teaches determining if the signal is abnormal (noise) or otherwise invalid)
second evaluation means which evaluates measurement states of the two neighboring
waveforms extracted by the extraction means on a basis of an evaluation result obtained by the
first evaluation means and evaluates reliability of a measurement state of the interval between the waveforms calculated by the first calculation means depending on a type of the evaluated
measurement states of the waveforms. (see at least col. 7:50-59 which teaches that a valid beat is determined, but if peaks on either side of the valid beat have an amplitude greater than a certain amount, the beat is rejected, and thus cannot be used to calculate the RR interval of the patient due to its unreliability)




7. (Currently Amended) An instantaneous heartbeat reliability evaluation method
performed by an instantaneous heartbeat reliability evaluation apparatus, comprising:
extracting waveforms having a maximum value corresponding to depolarization of a
heart in a biosignal of an examinee; (see at least the abstract which teaches extracting R waves, which is the maximum value of the heart waveform)
calculating an interval between two of the extracted waveforms neighboring in a time
series; (see abstract and at least col. 5:29-31)
dividing the biosignal into signals of predetermined periods; (at least col. 3:53-57 teaches that each beat is matched against a template, which suggests that the ECG is divided into segments that include a beat)
calculating feature quantities of a potential of each of the divided signals, wherein the
feature quantities comprise: at least one of:
a first feature quantity representing a magnitude of a potential of each of the
divided signals,
a second feature quantity representing variation in the potential of each of the
divided signals, and
a third feature quantity representing change in a time series in the potential of each of the
divided signals; (at least col. 5:57 to col. 6:24 teach calculation of various feature quantities including at least a change in a time series in the potential)
evaluating whether a measurement state of each of the divided signals is normal or
abnormal on a basis of the calculated feature quantities; (see at east col. 5:57-col. 6:25 which teaches determining if the signal is abnormal (noise) or otherwise invalid)

evaluating measurement states of the two neighboring extracted waveforms on a basis of
an evaluation result of a measurement state of each of the divided signals; and
evaluating reliability of a measurement state of the calculated interval between the
waveforms depending on a type of the evaluated measurement states of the waveforms. (see at least col. 7:50-59 which teaches that a valid beat is determined, but if peaks on either side of the valid beat have an amplitude greater than a certain amount, the beat is rejected, and thus cannot be used to calculate the RR interval of the patient due to its unreliability)

8. (Currently Amended) A non-transitory computer readable medium storing one or
more instructions causing a processor to execute: extracting waveforms having a maximum value corresponding to depolarization of a heart in a biosignal of an examinee; (see at least the abstract which teaches extracting R waves, which is the maximum value of the heart waveform)
calculating an interval between two of the extracted waveforms neighboring in a time
series; (see abstract and at least col. 5:29-31)
dividing the biosignal into signals of predetermined periods; (at least col. 3:53-57 teaches that each beat is matched against a template, which suggests that the ECG is divided into segments that include a beat)
calculating feature quantities of a potential of each of the divided signals, wherein the
feature quantities comprise: at least one of
a first feature quantity representing a magnitude of a potential of each of the
divided signals,
a second feature quantity representing variation in the potential of each of the
divided signals, and
a third feature quantity representing change in a time series in the potential of each of the
divided signals; (at least col. 5:57 to col. 6:24 teach calculation of various feature quantities including at least a change in a time series in the potential)
evaluating whether a measurement state of each of the divided signals is normal or
abnormal on a basis of the calculated feature quantities; (see at east col. 5:57-col. 6:25 which teaches determining if the signal is abnormal (noise) or otherwise invalid)
evaluating measurement states of the two neighboring extracted waveforms on a basis of
an evaluation result of a measurement state of each of the divided signals; and
evaluating reliability of a measurement state of the calculated interval between the
waveforms depending on a type of the evaluated measurement states of the waveforms. (see at least col. 7:50-59 which teaches that a valid beat is determined, but if peaks on either side of the valid beat have an amplitude greater than a certain amount, the beat is rejected, and thus cannot be used to calculate the RR interval of the patient due to its unreliability)

Re claims 6,13,18, see office action of 4/18/22.



Allowable Subject Matter
Claims 2-5,9-12,14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792